UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit


                           No. 00-60554



                TITAN TIRE CORPORATION OF NATCHEZ,

                                                      Petitioner,



                              VERSUS


                 ELAINE CHAO, SECRETARY OF LABOR,
                     U.S. DEPARTMENT OF LABOR,


                                                       Respondent.



       PETITION FOR REVIEW OF AN ORDER OF THE OCCUPATIONAL
                 SAFETY HEALTH REVIEW COMMISSION
                            (00-0012)

                           May 15, 2001

Before DAVIS, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

      After a careful review of the record and a consideration of

the briefs and arguments of the parties, we are satisfied that the

Administrative Law Judge committed no reversible error in finding

that Titan’s No. 1 Banbury Mixer work area was a Class II, Division

2 location within the meaning of 29 C.F.R. § 1910.307(b) and



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
defined in § 1910.399.

     AFFIRMED.




                         2